DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-5, 7, 9-13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 11-57608) in view of (citing Tani et al. JPH1036771 as evidence that formula 1 forms organopolysiloxane).
Regarding Claims 1, 3-5, 11-12, 15, 19, 20-21, Tanaka (JP’608) teaches a multi-component paint composition and method comprising sequentially (2 sequential layers, [0005-0006, 0072]) applying a paint (X), also catalyst-containing component (II) (“upper coat coat film” [0006]) and a paint (Y), also “polysiloxane-containing component (I) (clear coating [0006]) to a substrate, and thermally curing two layers simultaneously [0035], wherein the paint (X/component II), contains a binder (XA), the paint (Y/ component I) contains a binder (YA) (hydroxyl-containing organic resin) and an alkoxysilyl-containing organopolysiloxane (YB) ( “(C) following general formula [1]” and or its condensate, which is organopolysiloxane [0006, 0033-0036]), the alkoxysilyl-containing organopolysiloxane (YB) has a solids content of 2 to 30 mass% based on the resin solids of the binder (YA) (2 to 30 parts based on 100 parts by weight of total solid content of the film-forming resin component), paint (Y) contains a photocatalytic powder catalyst, which promotes hydrolysis condensation of alkoxysilyl and both paint (X) and (Y) can contain a curing and/ or crosslinking catalyst (sulfonic acid and derivatives, tertiary amine [0052], and tin oxtylate and di-butyl tin) [0053]), which also promotes hydrolysis condensation of alkoxysilane  [0044, 0046,0051-0052, 0061-0062, 0080]). JP’57608 fails to use the term organosiloxane. JP’771 provides evidence that organosiloxane is the product of general formula [1] in JP’608 (compare, for example, JP’771 Chemical formula 1 (Claim 2)).

Regarding Claim 2, JP’608 teaches that a catalyst which promotes hydrolysis condensation of alkoxysilyl (e.g. sulfonic acid and derivatives) can be used as a curing agent for paint Y, which contains a resin like polyester, silicone polyester, or acrylic [0013, 0052, 0061-0062] and also teaches that as in paint Y, paint X can include polyester resin, silicon polyester resin, acrylic resin (also hydroxyl-containing resins). JP’608 also teaches that paint X can contain a typical paint catalyst [0061]. Although JP’608 fails to expressly state a specific catalyst for paint X, since it teaches that both paint X and paint Y can contain polyester resin, silicon polyester resin, and or acrylic resins, that a catalyst for use with those resins in paint Y include a catalyst which promotes hydrolysis condensation of alkoxysilyl, and that a catalyst for use in paint X can include the same curing catalyst that can be used with other paints, it would have been obvious to the person of ordinary skill in the art at the time of invention to modify the method of JP’608 by including in paint X the same catalyst in paint Y for use with similar resins and which is capable of promoting hydrolysis condensation of alkoxysilyl.
Regarding Claims 7 and 13, JP’608 gives an example of (R1O)m-Si-(OR-2)n , wherein R1 is an alkyl group having 1-10 carbons and R2 is a cycloalkyl group with 5-12 carbons, for example [0006, 0033]. Furthermore, m is an integer from 2-4, n is an integer from 0-2, and m+n=4 [0033]. Thus, R1= 10 carbons, m=4, and n=0 yields a molecule with molecular weight of approximately 656 (21x1(H)+10*12(C) +16(O))*4 + 28(Si). Thus, JP’608 teaches this molecular weight by formula, which is the number average molecular weight assuming molecules with weights within the range of the formula -- a reasonable estimate, given the constraints of the formula.

Regarding Claims 10 and 16, because the claims are drawn to a composition and not a process, the recited process steps are not given patentable weight. However, JP’608 teaches a film thickness of 5-25 micron [0073], which substantially and, thus, obviously overlaps the recited range of 10 micron or greater, but fails to teach the recited spectroscopic properties. Since JP’608 teaches paint Y, it would be expected to have the same composition and, thus, the same spectroscopic properties. In addition, it would be have been obvious to produce a product without contaminants. Moreover, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Further regarding Claims 11 and 19, components I and component II along with binder can be considered to be mixed together in paint Y before applying the paint composition to the substrate.
Regarding Claims 10 and 16-18, the obvious similarity between the composition as recited and the composition as taught by JP’608 provides sufficient evidence to consider the claimed paint composition to have properties which are either identical to or obviously similar to those of the composition of JP’608. As to the recited process steps for ascertaining properties, because the claim is drawn to a composition and not a process, the process steps are not given patentable weight and merely describe a test by which material properties of the composition are ascertained.
Claims 6, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 11-57608) as applied to Claim 2 above, and further in view of Chiga et al. (US 2011/0052822) (citing Tani et al. JPH1036771 as evidence that formula 1 forms organopolysiloxane).
Regarding Claim 6, JP’608 teaches that paint X can include an acrylic resin and a crosslinking catalyst [0054]. JP’608 fails to teach at least one phosphate compound.  Chiga et al. (US’822) teach 2-methacryloyloxyethyl acid phosphate (MW 208.107) as a catalyst for acrylic resin [0033]. As an acid, it is .
Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 11-57608) as applied to Claims 5 and 11 above, and further in view of Kusumi et al. (JPH07331136) (citing Tani et al. JPH1036771 as evidence that formula 1 forms organopolysiloxane).
Regarding Claims 8 and 14, JP’608 teaches acrylic resins [0033]. JP’608 fails to teach a silyl-containing acrylic resin. JP’136 teaches that corrosion resistance can be improved with acrylic silicon resin (i.e. silyl-containing acrylic resin) [0002, 0010-0011]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method and composition of JP’608 by including a silyl-containing acrylic resin, because JP’136 suggests that such resins improve corrosion and weather resistance.
Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Tanaka discloses photocatalystic powders while “in contrast” Claims 1 and 11 recite catalysts that differ from the photocatalytic powders of Tanaka (Remarks, p. 8, last paragraph through p. 9, first paragraph), Examiner also cited Tanaka as evidence for blending a curing catalyst, including sulfonic acid and derivatives, which also promote hydrolysis condensation of alkoxysilane [0044, 0051]). In addition, JP’608 teaches the addition of other catalysts capable of hydrolysis condensation of alkoxysilane, including a tertiary amine and tin oxtylate and di-
In response to Applicant’s argument that Tani is directed to a composition that is used for repairing a deteriorated coating (Remarks, p. 9), first, Tani is reasonably pertinent to Applicant’s problem of creating a coating with alkoxysilane requiring a catalyst. Second, Tani is used as evidence of the meaning of a term and of a product of a chemical reaction, not as a secondary reference for modifying Tanaka; Tani itself teaches the chemical reaction, which results in an organosiloxane.
In response to Applicant’s argument that because 2-methacryloyloxyethyl acid phosphate serves as an internal catalyst in a crosslinking reaction of components (A) and (B), which are acrylics (Remarks, p. 10), it also is capable of crosslinking alkoxysilane groups in Chiga et al. through hydrolysis condensation [0038], and because JP’608 includes acrylic, it would have been obvious to include the catalysts. In addition, Chiga et al. teach other curing catalysts include tin octylate, dibutyltin di(2-ethylhexanoate), dioctyltin di(2-ethylhexanoate), dioctyltin diacetate, dibutyltin dilaurate, dibutyltin oxide, dioctyltin oxide, 2-ethylhexanoic acid lead, and like organic metal catalysts, tertiary amines, capable of promoting hydrolysis condensation of alkoxysilanes [0143].
Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roesler et al. (US 5,952,445) (crosslinking occurs through hydrolysis and condensation of silane groups and catalysts include sulfonic acid and tertiary amines, for example, col. 7, lines 30-43).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712